Citation Nr: 0521092	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  98-08 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service connected anxiety neurosis.

2.  Entitlement to service connection for a heart disability 
as being proximately due to or the result of the service 
connected anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1951 to December 
1953.

This appeal arises from an April 1997 rating decision of the 
Cleveland, Ohio Regional Office (RO).

The issue of entitlement to service connection for a heart 
disability as being secondary to the service connected 
anxiety neurosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected anxiety neurosis has 
rendered him demonstrably unable to obtain or retain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service connected anxiety neurosis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 to include 
§§ 4.1, 4.2, 4.7, 4.130 (2004); Diagnostic Code 9400 (as in 
effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for a rating in excess of 10 
percent for the service connected anxiety neurosis on 
September 30, 1996.

On VA psychiatric examination in December 1996, the veteran 
complained of a depressed mood and nightmares.  He was 
"pretty" depressed and thinking crazy thoughts.  He 
indicated having suicidal ideation.  He was receiving 
medication.  He was having difficulty sleeping.  He stated 
that nightmares about his experiences in Korea had been 
especially bad for the last 12 to 15 years.  He reported 
becoming bad tempered when he was nervous.  He would become 
irritable and have difficulty concentrating to the extent 
that he could no longer engage in personal hobbies like wood 
working and reading.  Symptoms included re-experiencing 
trauma through nightmares, avoiding thinking of stressor 
events, diminished participation in activities, difficulty 
sleeping, decreased concentration and irritability.  

By rating decision in April 1997, a 30 percent evaluation was 
assigned for anxiety neurosis effective from the September 
30, 1996 date of claim.  The veteran perfected an appeal for 
a rating in excess of 30 percent for his service connected 
psychoneurosis.

On VA psychiatric examination in September 2001, the veteran 
complained of being depressed and anxious.  He did not want 
to talk about things that had happened in the past.  He had 
difficulty getting to sleep and, once asleep, he had trouble 
staying asleep due to frequent nightmares.  He felt tense, 
restless, and unsure of himself.  He had lost weight since 
September 2000 when a home furnace exploded resulting in his 
being hospitalized.  He reported decreased concentration, 
decreased memory and decreased interest.  Prior to the home 
fire, the veteran had been in outpatient mental health 
treatment.  His medication regimen was supervised by a VA 
physician.  The veteran had worked in the plumbing business 
for 30 years until his retirement in 1986.  The veteran did 
not have interest in activities as he once had.   

On examination, the veteran was neatly groomed and dressed.  
He appeared fatigued, frail, tense and showed signs of 
significant anxiety.  He was alert and oriented to time, 
place, person, and situation.  Speech was coherent and goal 
directed.  There was no evidence of a thought disorder.  
Affect was flat but appropriate.  Insight was limited and 
judgment was fair.  A Global Assessment of Functioning (GAF) 
score of between 45 and 50 was assessed.  The examiner noted 
that the veteran suffered from clinically significant signs 
and symptoms of anxiety and depression.

The veteran testified in March 2005 that he received ongoing 
treatment from the VA for his psychoneurosis to include a 
course of medications; that his short-term memory and 
concentration were bad; that he could not complete projects; 
that he experienced a lot of stress; and that his anxiety was 
growing worse all the time.

The veteran's service-connected anxiety neurosis is currently 
evaluated as 30 percent disabling under the provisions of 
Diagnostic Code 9400 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2004). 

It is the most recent evidence that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this case, the Board will focus on the 
evidence of record since the date of claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  As the instant 
claim was filed on September 30, 1996, both the old and new 
rating criteria are for application.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and that by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400.  

The Court has ruled that the three criteria for a 100 percent 
rating are each independent bases for awarding a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).  In other 
words, if the veteran is found to be demonstrably unable to 
obtain or retain employment, the regulations provide for a 
100 percent rating.

The "new" regulations pertaining to rating psychiatric 
disabilities are found in 38 C.F.R. § 4.130 (2004) and are 
set forth in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

The veteran's service connected anxiety neurosis has been 
evaluated by the RO as being 30 percent disabling.  The 
veteran contends that a higher evaluation is warranted.  

Under the old rating criteria, the medical record shows that 
the veteran has been unable to obtain or retain employment.  
VA records show that the veteran suffers from psychiatric 
symptomatology to include an inability to concentrate, short-
term memory loss, anxiety, depression, nightmares, difficulty 
sleeping, irritability, tenseness, and feeling unsure of 
himself.  The VA examiner in September 2001 concluded that 
the veteran suffered from significant signs and symptoms of 
anxiety and depression.  These symptoms have continued 
despite an ongoing course of medication and treatment at the 
VA mental health clinic.  The veteran testified that he could 
not complete projects due to his symptoms and that he felt 
that his psychoneurotic symptoms were continuing to grow 
worse all the time.  

The veteran's work history shows that he has not been 
employed since 1986.  On the most recent VA psychiatric 
examination, a GAF score of between 45 to 50 was assigned.  
This score represents an individual who exhibits serious 
impairment in occupational functioning and is unable to keep 
a job.  Also of record are VA outpatient records which 
generally corroborate the level of disability found on the 
September 2001 VA examination.  The entire record to include 
outpatient reports, reports of examinations, and the 
veteran's testimony demonstrates an individual who is unable 
to sustain employment.  In fact, the veteran has consistently 
reported that due to psychiatric symptoms he is unable to 
engage in his favorite hobbies, complete tasks around the 
house, or even remember to take his medication.

Based on the totality of the evidence, the Board finds that 
the veteran's symptoms more nearly approximate the criteria 
for the assignment of a 100 percent evaluation for anxiety 
neurosis as the veteran has been demonstrably unable to 
obtain or retain employment.  This evidence therefore 
supports the assignment of a 100 percent evaluation under the 
old rating criteria under the holding in Johnson, supra.  The 
new rating criteria need not be considered in view of the 
Board's finding of entitlement to a 100 percent rating under 
the old criteria. 

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating) is being granted in full, the Board finds 
no prejudice has resulted to the veteran's due process rights 
by the Board's action in this matter.


ORDER

Entitlement to a 100 percent rating for the service connected 
anxiety neurosis is granted, subject to the law and 
regulations governing the award of monetary benefits.  


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a heart disability as being the result 
of the service connected anxiety neurosis.

It was determined in the case of Allen v. Brown, 7 Vet. App. 
439 (1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service-connected disability.  The 
veteran should therefore be provided a VA examination to 
include a medical opinion as to whether a heart disability is 
the result of the service-connected anxiety neurosis or the 
service connected right leg disability, or whether the 
service-connected anxiety neurosis or the service connected 
right leg disability aggravated a heart disability.  In 
addition, the veteran testified in March 2005 that a private 
physician had told him that there was a medical nexus between 
the anxiety neurosis and a heart disability.  The referenced 
physician should be identified and the RO should obtain a 
written statement regarding the veteran's secondary service 
connection claim.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue.  The RO should assist the veteran 
in obtaining all relevant evidence that 
is not already of record.  In 
particular, the RO must inform the 
veteran that he should obtain a written 
opinion (if possible) from the private 
physician who the veteran testified had 
indicated that there was a relationship 
between anxiety neurosis and a heart 
disability.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  All evidence, once 
received, must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA examination that must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination.  Based on a review of 
the complete medical record and the 
current examination, the physician should 
render a medical opinion as to whether it 
is at least as likely as not that that 
any current heart disability is 
proximately due to or was permanently 
aggravated by the veteran's service 
connected anxiety neurosis or service 
connected right leg disability.  If the 
examiner finds that a service-connected 
disability aggravated a heart disorder, 
then the examiner should express an 
opinion as to what level of disability is 
attributable to such aggravation.  All 
factors upon which the VA medical opinion 
is based must be set forth on the record 
and the physician must utilize the burden 
of proof as set forth above.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


